Exhibit 10.1

 

Description of Compensation Arrangement for Non-Executive Directors

 

Non-executive directors continue to be entitled to receive annual fees equal to
$70,000.

 

Effective January 1, 2010, the Audit Committee chairperson is entitled to
receive an additional annual fee equal to $10,000, the Compensation Committee
chairperson is entitled to receive an additional annual fee equal to $7,500, and
the Nominating and Corporate Governance Committee chairperson is entitled to
receive an additional annual fee equal to $4,000.

 

Non-executive directors continue to be entitled to receive $1,000 for any
meeting of the Board of Directors (the “Board”) or a committee thereof that they
attend.

 

Directors may elect to receive fees in the form of common stock pursuant to the
Advance America, Cash Advance Centers, Inc. Policy Regarding Receipt of Common
Stock in Lieu of Cash Director’s Fees.

 

All directors are entitled to reimbursement of their expenses incurred in
connection with participating in Board and committee meetings.

 

--------------------------------------------------------------------------------